DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to the remarks and amendments filed 27 November 2020.
Claims 1, 5, 8, 11, 14, and 19 have been amended.
Claims 3, 10, 16, and 17 have been cancelled.
Claims 1, 4-8, 11, 13, 14, and 18-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 November 2020 has been entered.
 
Response to Arguments
Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicants seem to only refute paragraphs not cited previously by the Examiner in an attempt to overcome the rejections.  
Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Applicants seem to only refute paragraphs not cited previously by the Examiner in an attempt to overcome the rejections.
Applicants argue that the references do not teach the newly amended limitations by arguing the references individually.  In response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that the references do not teach the newly amended limitations.  Applicants argue that the Examiner has not cited any reference for the “personnel information that includes information related to designations of personnel associated with the process and a social network indicative of relationships between personnel associated with the process;” however the Examiner respectfrully disagrees.  The Examiner provided such a reference and interpretation thereof numerous times (previous interviews, final rejection, and advisory action).  Here, as discussed in the interview, Rajasenan teaches the ability to have “Turning now to meta-level management 115/116, an initial stage of processing known as MLM1 provides daily dynamic process development through conventional PERT/CPM, Gradient Descent, Simulate Annealing, and genetic algorithms as needed in the appropriate circumstance, and then generating daily output from these. In a preferred embodiment, this processing includes actual Daily Action Plans, as well as visualizations for tacticians and strategists using Event Trace diagrams and Gantt Charts, for process independent tactics if no feedback has yet been obtained, or process dependent tactics if feedback has been incorporated. This processing answers questions such as “Who gets what when? Who does what when and why? (Rajasenan Col. 28 lines 14-26)” and “Once all role-actions are assigned to sensors, then each can be called (via DAP entries) based on every sensor's current readings and available role-action resources (i.e. hours, information, skill, motivation, authority) at the moment (that is, process dependent, given that now everything can be assessed “in action' and within context), and the TIMSA-DAP Structure table. This way, the DAP structure, distribution, and content need not be static, but can rather change based on the current situation (i.e., what sensors need addressed, what roles are available today, etc.) to overall minimize the risk of breakdown (e.g., auto-bypass of failing role-action nodes). Process dependent evaluation is used for tuning of the process when it is known that inter-related tactics will affect one another and the resources used to accomplish them. In alternate embodiments, TIMSA process dependent could be based on modeling simulations, 
Next, Applicants argue that the references do not describe of suggest “retrieve current regulatory information associated with the process from a database, wherein the regulatory information is indicative a new format for a financial record; and update the current model with the new format based on the process information and the regulatory information for obtaining a predefined outcome of the process;” however the Examiner respectfully disagrees.  Here, as shown previously, Belgodere discusses “Some embodiments of the present invention are directed to a compliance-evaluation-process ontology data structure that includes a hierarchical description.  The hierarchical description includes: (i) compliance regulation controls; (ii) compliance regulation rules; (iii) compliance regulation constraints; (iv) compliance regulation attributes; (v) dynamic analysis objects with one or more dynamic instances of analysis tasks for performing actions to comply with the dynamic compliance regulation rules; (vi) dynamic instances of evaluation rule based tasks for evaluating the degree to which one or more of the analysis tasks perform to comply with the dynamic compliance regulation rules, the degree being a degree of performance; (vii) dynamic instances of business roles, the business roles performing the analysis tasks and the evaluation tasks to produce the degree of performance; and/or (viii) system inputs for receiving from external sources one or more of the following updates: (a) dynamic compliance regulation rules, (b) dynamic analysis objects, (c) dynamic instance of analysis tasks, (d) dynamic instances of evaluation rule based tasks, and (e) the dynamic instances of business roles.   Some embodiments of the present invention include an inference engine that determines enterprise constraints using inference rules and compliance attributes and/or constraints from the "compliance-evaluation-process ontology" and applies the ANY regulation rules, regardless of the type (financial format versus an IT security standard or business metrics).  One of ordinary skill in the art would interpret this section of Belgodere to read upon the ability to “retrieve current regulatory information associated with the process from a database, wherein the regulatory information is indicative a new format for a financial record; and update the current model with the new format based on the process information and the regulatory information for obtaining a predefined outcome of the process.”  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 6, 8, 13, 14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belgodere et al. (US PG Pub. 2016/0080422) further in view of DeAngelis et al. (US PG Pub. 2005/0065941) and Rajasenan (US Patent No. 8,073,731).

As per claims 1, 8, and 14, Belgodere discloses a system, method, and a non-transitory computer-readable medium comprising: instructions that, when executed by a processor, cause the processor to perform a method of orchestrating a process, the system comprising: a processor; and an orchestration engine coupled to the processor to (server, processing unit, memory, I/O interfaces, external devices, Belgodere Fig. 1 and ¶46-¶54):
extract process information associated with the process, wherein the process information is indicative of (semantic business model inference and translation engine, Belgodere Fig. 6, ¶79-¶81; see also ¶72-¶75 and ¶100): 
one or more operation attributes associated with the process (key concepts with business goals extracted, Belgodere ¶67; business metrics, ¶115) (Examiner interprets the key concepts with business goals and also business metrics to be the attributes associated with the process);
one or more resources associated with the process (people, process, technology, Belgodere ¶109; see also ¶82); 
a sequence of one or more steps associated with the process (business function ;
one or more event logs associated with the process (user activities, Belgodere ¶100); and 
retrieve current regulatory information associated with the process from a database, wherein the regulatory information is indicative a new format for a financial record (Controls program 782, also referred to as CaaS Controller, is the centralized management system for security provisioning.  The CaaS controller co-ordinates with various distributed policy-aware components via policy program 714 to maintain the desired compliance state in a fully automated fashion.  The CaaS controller continuously polls filtered monitoring data through event collection framework 758.  The controller indexes and aggregates the machine produced data, applies security control contexts, and the data persists in repository, or extended store, 722, Belgodere ¶85; see also Given a section of code, or other regulations, set of objects 1026, or analysis items, may include determination of personal information, identification of notification triggers, method of notification, content of notification, and determination of time and acceptable delays.  As stated earlier, specific requirements vary widely across jurisdictions.  This information is collected and classified as an analysis-object for a given activity, ¶97 and ¶113-¶117); and
update the current model with the new format based on the process information and the regulatory information for obtaining a predefined outcome of the process, wherein to update the current model the orchestration engine is to (The IT functional model dynamically binds with security requirements and security implementations to generate policies for deployment.  Specifically, high level operational policies are generated and managed (626), contextual references are disambiguated and policy is mapped to security controls (628), and security controls are annoted with security requirements to generate low level policies (630), Belgodere ¶80; Processes responsible for interrogating security controls for a current state of the operation, validating compliance conformance, and performing actions to bring components out of non-compliance generate process execution metadata for policy generation module 1314 to trace the execution path.  These metadata are analyzed to understand process integrity, process behavior, :
ascertain an outcome of the process based on the current model (Processing proceeds to step S206, where the current enterprise ontology 304 is read into semantic business model inference and translation engine (also referred to herein as the inference engine) 320 for processing the high level business goals defined in step S204, Belgodere ¶67; Processing proceeds to step S208, were key concepts associated with business goals are extracted and translated into business policies by the inference engine.  Processing proceeds to step S210, where business function controls are mapped to policy elements according to, for example, IT security configuration model 314 and realized IT model 316.  Processing proceeds to step S212, where pre-conditions and post-conditions are generated, as appropriate, to constrain business-control-specific business processes, ¶68):
determine an outcome of the process based on the at least one alternative schema (The policies are deployed and evidences are collected during operation (632).  The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634).  If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) (branch 1) and reading the contract model (618) (branch 2).  According to this example method, one or both of the modification actions will be taken before ending the process due to no drift detected (see 636).  Method 600 essentially iterates until the measures taken fall within a pre-defined tolerance range for the threshold requirement, Belgodere ¶81, ¶86, and Fig. 7):
compare the ascertained outcome and the outcome corresponding to the at least one alternative schema with the predefined outcome (The policies are deployed and evidences are collected during operation (632).  The evidences are computed to compare against parameterized enterprise operational goals and/or requirement thresholds (634).  If drift is detected in the comparison step (636), then contractual item(s) and/or enterprise ontology modification is suggested based on reading the enterprise ontology (616) : and
select the at least one alternative schema based on the comparison for updating the current model, wherein the alternative schema proactively implements the alternative step, based on the retrieved current regulatory information (Some embodiments of the present invention are directed to a comprehensive model driven automation framework to identify, correct, and optimize gaps in an IT functional model, IT realized model and/or IT security configuration model based on enterprise ontology and constraints input from contracts, etc. Similarly, the framework is capable of identifying, correcting, and optimizing gaps in an enterprise ontology, as well as in contracts based on an IT functional model, IT realized model, and/or IT security configuration model, Belgodere ¶110).
While Belgodere does disclose where the current enterprise ontology 304 is read into semantic business model inference and translation engine (also referred to herein as the inference engine) 320 for processing the high level business goals defined in step S204, (Belgodere ¶67; semantic representation of the regulations, use of hierarchies and layers, ¶72-¶75; see also ¶110; business model and control instances derived from the contract, ¶115; bundled under a class if information service, ¶118); Belgodere does not expressly disclose the determine a current model of performing the process, the current model depicting at least a process flow, personnel, and parameters associated with the process, wherein, determining the current model further comprises: upon ascertaining that the priori model does not exist for performing the process,, generating the current model,  based on the process information, by applying a first data mining technique, the first data mining technique comprising at least one of classification, clustering, prediction, and sequence pattern recognition, the mining technique being applied to the extracted process information.
However, DeAngelis teaches determine a current model of performing the process, the current model depicting at least a process flow, personnel, and parameters associated with the process, wherein, determining the current model further comprises: upon ascertaining that the priori model does not exist for performing the process,, generating the current model,  based on the process information, by applying a first data mining technique, the first data mining technique comprising at least one of classification, clustering, prediction, and sequence pattern recognition, the mining technique being applied to the extracted process information (determine current compliance practices, DeAngelis ¶23; evaluation of the business processes, DeAngelis ¶24-¶28; According to other embodiments, the system may include at least one process management engine for executing and monitoring a business process of the enterprise.  The process management engine is in communication with the data structure.  The data structure may be for retrieving data from the data sources as needed by the process management engine, ¶9; see also ¶51-¶54).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use DeAngelis’ method of optimizing business processes for compliance in Belgodere’s system to improve the system and method with reasonable expectation that this would result in a business policies system that could retrieve and analyze data from a plurality of different workflows with differing techniques.  
The motivation being that businesses today face many external pressures.  One set of pressures is economic, such as meeting shareholder demands to leverage existing investments to improve performance, thereby increasing the shareholders' investment.  Another set of pressures includes compliance with governmental regulations.  Over the last several years, a tremendous amount of new laws and regulations have been promulgated, which have created costly and complex compliance requirements for businesses.  These new compliance requirements include the U.S.  Patriot Act, the Sarbanes-Oxley Act, the Health Insurance Portability and Accountability Act (HIPAA), privacy laws and regulations, and others.  Another set of pressures concerns security.  Businesses today face both internal and external security concerns, ranging from employee theft of company trade secrets, to denial of service attacks on company web sites, to catastrophic terrorist attacks.  A business's ability to address these technological concerns is often exacerbated by the fact that many businesses today use disparate, 
The combination of Belgodere and DeAngelis do not expressly disclose personnel information that includes information related to designations of personnel associated with the process and a social network indicative of relationships between personnel associated with the process ascertaining whether an a priori model exists for performing the process; upon ascertaining that the priori model exists for performing the process: implementing a second data mining technique to compare an existing model with the extracted process information to determine deviations between the extracted process information and the existing model, the second data mining technique analyzing each choice in the priori model, based on the one or more event logs associated with the process to determine information, which is available at a time the choice is made, the information  being used to identify data elements influencing the choice: and based on the deviations and the information, enhancing the existing model to determine the current model; determine at least one alternative schema for updating the current model based on the ascertained outcome, the designations of the personnel associated with the process, the social network indicative of the relationships between the personnel associated with the process,, and the regulatory information, the at least one alternative schema to include an alternate step to be adopted by an alternative person when an assigned person for performing an existing step of the process is unavailable, wherein the alternative person is identified based on the social network indicative of the relationships between the personnel associated with the process.
However, Rajasenan teaches 
personnel information that includes information related to designations of personnel associated with the process and a social network indicative of relationships between personnel associated with the process (DAPs are generated for personnel in the organization, listing the person's name, position (role), facility, date, and two categories of information: key metrics and actions required. Using the example of a staffing coordinator, key metrics are such indicators as hours of overstaffing from time clock overages and overstaffing from excess unplanned assignments. Corresponding action items in Such example are indications of which employees are not accounted for (so as to ensure they are considered for availability in the future), which employees were overtime in their shift length (for follow-up as to reasons why), which employees 
ascertaining whether an a priori model exists for performing the process; upon ascertaining that the priori model exists for performing the process implementing a second data mining technique to compare an existing model with the extracted process information to determine deviations between the extracted process information and the existing model, the second data mining technique analyzing each choice in the priori model, based on the one or more event logs associated with the process to determine information, which is available at a time the choice is made, the information  being used to identify data elements influencing the choice: and based on the deviations and the information, enhancing the existing model to determine the current model (The system takes the current process being reinforced and compares it to the process objectives and/or the a priori knowledge to see the 'gaps’ this will then be used to determine how to Support/enhance the process. Thus, the system does not need to determine the entire process if those portions are not problematic nor tightly intertwined with the portions requiring support, Rajasenan Col. 8 lines 49-55; The system takes the current process being reinforced and compares it to the process objectives and/or the a priori knowledge to see the 'gaps’ this will then be used to determine how to Support/enhance the process. Thus, the system does not need to determine the entire process if those portions are not problematic nor tightly intertwined with the portions requiring support, Rajasenan Col. 8 lines 49-55; This evolution may in some embodiments follow a different path depending on the data available to be mined and the scope of a priori knowledge. For example, if a supervisor is failing in preventing double shifts for overtime personnel, there may be an administrator's secretary available to call in (a new role) 
determine at least one alternative schema for updating the current model based on the ascertained outcome, the designations of the personnel associated with the process, the social network indicative of the relationships between the personnel associated with the process,, and the regulatory information, the at least one alternative schema to include an alternate step to be adopted by an alternative person when an assigned person for performing an existing step of the process is unavailable, wherein the alternative person is identified based on the social network indicative of the relationships between the personnel associated with the process (As previously discussed, in a preferred embodiment iterative monitoring and tracking overall performance is employed with a feedback loop for iterative learning. For instance, if everyone except person 1 is successful with a certain profile claim, then it is likely there is a TIMSA factor involved with that person 1 role. So then the learning mechanism, initially starting with heuristics, looks at patterns over time for that person as it tries adjusting the DAP... Based on the above considerations, various DAPs are generated for the personnel in an organization. In a preferred embodiment, a DAP is a one-page or Smaller printout for each relevant person in the organization for each day, listing the person's name, position (role), facility, date, and two categories of information: key metrics and actions required. Using the example of a staffing coordinator, key metrics are such indicators as hours of overstaffing from time clock overages and overstaffing from excess unplanned assignments. Corresponding action items in Such example are indications of which employees are not accounted for (so as to ensure they are considered for availability in the future), which employees were overtime in their shift length (for follow-up as to reasons why), which employees worked an unscheduled shift (again for follow-up), which upcoming shifts appear to be short (with contact information for potential fill-in staff), and which potential morale problems are identified based on criteria such as too many or too few shifts worked, shifts 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Rajasenan’s method of improving efficiency in an organizing with process mining in order to ascertain an a priori model in DeAngelis’ and Belgodere’s system to improve the system and method with reasonable expectation that this would result in a business policies system that could retrieve and analyze data from a plurality of different workflows with differing techniques.  
The motivation being that managers and other roles often lack the resources necessary to 
The Examiner also notes that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited limitations of "upon ascertaining that the priori model does not exist for performing the process,, generating the current model,  based on the process information, by applying a first data mining technique, the first data mining technique comprising at least one of classification, clustering, prediction, and sequence pattern recognition, the mining technique being applied to the extracted process information” “upon ascertaining that the priori model exists for performing the process implementing a second data mining technique to compare an existing model with the extracted process information to determine deviations between the extracted process information and the existing model, the second data mining technique analyzing each choice in the priori model, based on the one or more event logs associated with the process to determine information, which is available at a time the choice is made, the information  being used to identify data elements influencing the choice: and based on the deviations and the information, enhancing the existing model to determine the current model" and “the at least one alternative schema to include an alternate step to be adopted by an alternative person when an assigned person for performing an existing step of the process is unavailable, wherein the alternative person is identified based on the social network indicative of the relationships between the personnel associated with the process” is not a positive method step as it does not require any actual positive recited claim steps to be performed; nor does it modify any of the positively claimed method steps (i.e. the steps are 

As per claims 4 and 18, Belgodere, DeAngelis, and Rajasenan disclose as shown above with respect to claims 1 and 14.  Belgodere further discloses wherein the orchestration engine is further to connect to an application programming interface (API) of at least one application associated with the process through a connector (API, Belgodere ¶86).

As per claims 6, 13, and 20, Belgodere, DeAngelis, and Rajasenan disclose as shown above with respect to claims 1, 8, and 14.  Belgodere further discloses wherein the orchestration engine is to implement a third data mining technique for enhancing the current model; wherein determining the current model, based on a new aspect associated with the process; wherein the modifying the existing model to determine the current model comprises: implementing the second data mining technique to perform at least one of enriching the current model and enhancing the current model¸ based on a new aspect associated with the process (Some embodiments of the present invention are directed to a hierarchically layered group of domain-specific enhanced enterprise ontologies where each domain layer connected to immediate domain layer below through a "Layer policy/control/context translation ontology" (referred to above as "translation ontology layers 125").  Security controls discovery and a mapping ontology is semantically integrated to domain meta models in each layer and a corresponding security controls knowledge base.  Some embodiments of the present invention are directed to a "compliance-evaluation-process ontology" that permits us to update dynamic compliance attributes/constraints from external sources to produce a continually updated degree of (security) performance for the enterprise by imposing those compliance attributes/constraints over the enterprise ontology using the inference engine, Belgodere ¶73-¶75; see also Given a section of code, or other regulations, set of objects 1026, or analysis items, may include determination of personal information, identification of notification triggers, method of notification, content of notification, and determination of time and acceptable delays.  As stated earlier, specific requirements vary widely across jurisdictions.  This information is collected and classified .
Furthermore, the limitations of "enriching" and “enhancing” merely recite the intended use or result of a method step positively claimed and are not considered positive method steps or system elements, and thus does not serve to distinguish over the prior art.

Claim 5, 7, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belgodere et al. (US PG Pub. 2016/0080422), DeAngelis et al. (US PG Pub. 2005/0065941), and Rajasenan (US Patent No. 8,073,731) further in view of Sarikaya et al. (US PG Pub. 2017/0061956).

As per claims 5, 11, and 19, Belgodere, DeAngelis, and Rajasenan disclose as shown above with respect to claims 1, 8, and 14.  Belgodere, DeAngelis, and Rajasenan do not expressly disclose wherein the orchestration engine is further to implement at least one of image analysis technique, and video analysis technique.
However, Sarikaya teaches a speech recognition technique (external resources to provide robust analytics, conversational understanding components, automatic speech recognition system, whereas other external resources may provide search engines or other access to data and information, images, videos, and the likeSarikaya, ¶36-¶41; video input or record still images, ¶30).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Sarikaya’s method of conversational and speech recognition as external resources for analytics in Rajasenan, DeAngelis and Belgodere’s system to improve the system and method with reasonable expectation that this would result in a business policies system that could retrieve and analyze data from a plurality of different workflows with differing techniques.  
The motivation being that there is a need for increased accuracy for relevant knowledge data and semantic evaluation as natural language interaction, both spoken and typed, becomes mainstream across a range of devices, scaling the same applications and experiences to different locales and languages is critical to input understanding processing.  Hypothesis Ranking (HR) improves the accuracy of a common architecture found in commercial multi-domain dialogue systems.  Such systems typically 

As per claim 7, Belgodere, DeAngelis, and Rajasenan disclose as shown above with respect to claim 1.  Belgodere, DeAngelis, and Rajasenan do not expressly disclose wherein the orchestration engine is to implement a dialog management system to interact with a user to extract the personnel information, information related to the one or more resources, and information pertaining to a sequence of one or more steps.
However, Sarikaya teaches wherein the orchestration engine is to implement a dialog management system to interact with a user to extract the personnel information, information related to the one or more resources, and information pertaining to a sequence of one or more steps (external resources to provide robust analytics, conversational understanding components, automatic speech recognition system, Sarikaya, ¶36-¶41).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Sarikaya’s method of conversational and speech recognition as external resources for analytics in Rajasenan, DeAngelis and Belgodere’s system to improve the system and method with reasonable expectation that this would result in a business policies system that could retrieve and analyze data from a plurality of different workflows with differing techniques.  
The motivation being that there is a need for increased accuracy for relevant knowledge data and semantic evaluation as natural language interaction, both spoken and typed, becomes mainstream across a range of devices, scaling the same applications and experiences to different locales and languages is critical to input understanding processing.  Hypothesis Ranking (HR) improves the accuracy of a common architecture found in commercial multi-domain dialogue systems.  Such systems typically first classify the user's utterance with respect to a number of possible domains (e.g., supported or unsupported domain) in language understanding processing, for example by a language understanding component such as a spoken language understanding (SLU) component (Sarikaya ¶13). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629